Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 23, 2018

The Court of Appeals hereby passes the following order:

A18A1703. STEPHANIE E. GROSSMAN et al. v. JOEL T. FEYEREISEN.

       This case was docketed by this court on May 8, 2018. The appellant's brief
and enumeration of errors were due on May 29, 2018. As of the date of this order,
appellant still has not filed a brief and enumeration of errors. The filing is fifty-five
(55) days late, and no request for an extension of time to file has been received.
Accordingly, this appeal is hereby deemed abandoned and DISMISSED pursuant to
Court of Appeals Rule 23(a). See also Court of Appeals Rule 13.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          07/23/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.